Title: Thomas Jefferson to John Adams, 23 Jun. 1786
From: Jefferson, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

              June 23. 1786.
            
          

          I hear of an conveyance which allows me but a moment to
            write to you. I inclose a copy of a letter from mr[expansion sign] Lamb. I have written
            both to him, & mr[expansion sign] Randall agreeable to what we had jointly
            thought best. the Courier de l’Europe gives us strange news of armies marching from the
            U.S. to take the ports from the English. I have received no public letters & not
            above one or two private ones from America since I had the pleasure of seeing you. so I
            am in the dark as to all these matters. I have only time left to address heaven with my
            good wishes for mrs[expansion sign] Adams & miss Adams, & to assure you
            of the sincere esteem with which I have the honour to be Dear sir / Your most obedt. / & most humble sert
          
            
              Th: Jefferson
            
          
        